DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Applicant’s Terminal Disclaimer filed 12/11/2020 has been considered and overcomes the Double Patenting Rejection in the Non-final Rejection dated 09/18/2020.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art of record fails to disclose, teach, or fairly suggest a control assembly for a power tool having a sensing member, a throttle control member, and an catch mechanism coupled to the sensing member capable of preventing actuation of the sensing member.  The prior art of record that comes closest to teaching these limitations is Schaal et al (US 2011/0147021), Jong (US 2003/0088987), and Martinsson et al (US 2014/0190713).  Schaal teaches a control assembly for a power tool having a sensing member (Fig. 1, item 14), a throttle control member (Fig. 1, trigger), and a catch mechanism (Fig. 2, item 16).  However, Schaal fails to teach the catch mechanism preventing any actuation of the sensing member until the enabling action is performed.  Jong teaches a sensing member (Fig. 2, item 231), a throttle control member (Fig. 2, item 2), and a catch mechanism coupled to the sensing member (Fig. 2, item 24).  However, Jong fails to teach catch mechanism capable of preventing actuation of the sensing member until the enabling action is performed.  Martinsson teaches a sensing member (Fig. 1, item 23), a throttle control member (Fig. 1, item 22), and a catch mechanism (Fig. 1, item 41 and 42).  However, Martinsson fails to teach a catch mechanism coupled to the sensing member 
Regarding claims 2-10 and 12-20, claims 2-10 and 12-20 would be allowable because they depend from allowable claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731